United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-40031
                          Summary Calendar



ROQUE TERCERO-ARANDA,

                                    Petitioner-Appellant,

versus

WILLIAM STEPHENS, Ex-Warden; JON KEY; GAINES COUNTY SHERIFF,

                                    Respondents-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 2:04-CV-458
                        --------------------

Before JOLLY, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roque Tercero-Aranda, Texas prisoner # 805045, seeks leave

to proceed in forma pauperis (IFP) to appeal the district court’s

denial of permission to proceed IFP on his putative 28 U.S.C.

§ 2241 petition.   The district court certified that the appeal

was not taken in good faith.   By moving for leave to proceed IFP,

Tercero-Aranda is challenging the district court’s certification

decision.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40031
                                 -2-

1997); FED. R. APP. P. 24(a)(5).   However, Tercero-Aranda has not

demonstrated any nonfrivolous ground for appeal.

     The district court denied permission to proceed IFP based on

its finding that the instant petition would be duplicative of

another pending petition.   We agree.   The instant petition is yet

another attempt by Tercero-Aranda to relitigate these same issues

relating to his 1993 deportation order, pending immigration

detainers, and a state conviction for burglary of a habitation.

     Tercero-Aranda has failed to establish that he seeks to

present a nonfrivolous issue for appeal.    Accordingly, his motion

for IFP is denied, and the appeal is dismissed as frivolous.     See

Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.   Tercero-Aranda’s

motion for leave to proceed on the original record pursuant to

FED. R. APP. P. 24(c) is denied as moot.

     MOTION FOR IFP DENIED; MOTION FOR LEAVE TO PROCEED ON

ORIGINAL RECORD DENIED; APPEAL DISMISSED AS FRIVOLOUS.